DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    SUPERSONIC OF FLORIDA, INC., DAVID LEDGISTER and D.L.
                 DELIVERY SERVICES, INC.,
                        Appellants,

                                     v.

                    ERIC FLEMING and ZEP, INC.,
                            Appellees.

                               No. 4D20-1245

                               [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2017-CA-
009512-XXXX-MB.

   Elaine D. Walter and Yvette R. Lavelle of Boyd Richards Parker &
Colonnelli, PL, Miami, and John Richards of Boyd Richards Parker
Colonnelli, PL, Fort Lauderdale, for appellant Supersonic of Florida, Inc.

  Peter Ticktin and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellee Eric Fleming.

PER CURIAM.

   Affirmed.

WARNER, FORST, JJ., and ROBINSON, MICHAEL A., Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.